Dismissed and Memorandum Opinion filed December 22, 2016.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-15-00634-CV

                  POWELL DORFAYE, ET AL, Appellant
                                      V.
       BRECKENRIDGE AT CITY VIEW APARTMENTS, Appellee

            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                     Trial Court Cause No. 1064270

                MEMORANDUM                    OPINION


      This is an appeal from a judgment signed July 20, 2015. On August 12,
2015, this court abated the appeal because appellant petitioned for voluntary
bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 15-33972. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court learned that the bankruptcy case was closed on October 21, 2015. The
parties failed to advise this court of the bankruptcy court action.

      On October 6, 2016, this court issued an order stating that unless any party
to the appeal filed a motion demonstrating good cause to retain the appeal within
twenty days of the date of the order, this appeal would be dismissed for want of
prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.



                                        PER CURIAM


Panel consists of Justices Christopher, Jamison, and Donovan.




                                           2